EXHIBIT 10.2



WARRANT PURCHASE AND EXERCISE AGREEMENT
WARRANT PURCHASE AND EXERCISE AGREEMENT dated as of August 6, 2014 by and among
BIA Digital Partners SBIC II LP (“BIA”), BNY Mellon-Alcentra Mezzanine III, L.P.
(“Alcentra”), Plexus Fund II, L.P. (“Plexus”) and GTT Communications, Inc. (the
“Company”). BIA, Alcentra and Plexus are sometimes referred to in this Agreement
individually as a “Seller” and together as the “Sellers”, and the Sellers and
the Company are sometimes referred to in this Agreement individually as a
“Party” and together as the “Parties”.
Background:
A.    BIA is the record and beneficial owner of (i) a Warrant, dated June 6,
2011, for the purchase of up to 634,648 shares of common stock of the Company
(“BIA Warrant #1”), (ii) a Warrant, dated November 9, 2011, for the purchase of
up to 63,225 shares of common stock of the Company (“BIA Warrant # 2”) and (iii)
a Warrant, dated April 30, 2013, for the purchase of up to 356,649 shares of
common stock of the Company (“BIA Warrant #3” and collectively with BIA Warrant
#1 and BIA Warrant #2, the “BIA Warrants”).
B.    Alcentra is the record and beneficial owner of a Warrant, dated April 30,
2013, for the purchase of up to 329,214 shares of common stock of the Company
(the “Alcentra Warrant”).
C.    Plexus is the record and beneficial owner of (i) a Warrant, dated April
30, 2012, for the purchase of up to 535,135 shares of common stock of the
Company (“Plexus Warrant #1”), (ii) a Warrant, dated December 31, 2012, for the
purchase of up to 178,378 shares of common stock of the Company ( “Plexus
Warrant #2”) and (iii) a Warrant, dated April 30, 2013, for the purchase of up
to 246,911 shares of common stock of the Company (“Plexus Warrant #3”, and
collectively with Plexus Warrant #1 and Plexus Warrant #2, the “Plexus
Warrants”). The BIA Warrants, the Alcentra Warrant and the Plexus Warrants are
sometimes referred to in this Agreement individually as a “Warrant” and
collectively as the “Warrants”.
D.    The Company would like to acquire one-half of the Warrants from the
Sellers, and the Sellers are willing to sell such Warrants to the Company, on
the terms and conditions set forth in this Agreement.
E.    The Company would like to induce the Sellers to exercise the remainder of
the Warrants that are not being purchased by the Company, and the Sellers are
willing to exercise such Warrants, on the terms and conditions set forth in this
Agreement.
F.    The Parties would like to implement certain covenants and agreements with
respect to the shares of Company common stock issued upon exercise of the
Warrants.
Agreement:
Based on the foregoing and in consideration of the mutual promises set forth in
this Agreement, the Parties agree as follows:
1.Purchase and Sale of Warrants.


(a)BIA Warrants. Subject to the terms and conditions of this Agreement, at the
Closing (as defined in Section 1(e)), BIA will sell to the Company, and the
Company will purchase from BIA: (i) Warrants to purchase 317,324 shares of
common stock under BIA Warrant #1 for an aggregate purchase price equal to (A)
the Closing Price minus the exercise price of $1.111, (B) multiplied by 317,324;
(ii) Warrants to purchase 31,613 shares of common stock under BIA Warrant #2 for
an aggregate purchase price equal to (A) the Closing Price minus the exercise
price of $1.147, (B) multiplied by 31,613; and (iii) Warrants to purchase
178,325 shares of common stock under BIA Warrant #3 for an aggregate purchase
price equal to (A) the Closing Price minus the exercise price of $3.269 (B)
multiplied by 178,325. At the Closing, BIA will deliver to the Company each of
such Warrants, together

1



--------------------------------------------------------------------------------



with an assignment in the form attached to this Agreement as Annex A, against
payment to BIA of the purchase price for each such Warrant pursuant to Section
1(d).


(b)Alcentra Warrants. Subject to the terms and conditions of this Agreement, at
the Closing, Alcentra will sell to the Company, and the Company will purchase
from Alcentra Warrants to purchase 164,607 shares of common stock under the
Alcentra Warrant for an aggregate purchase price per share equal to (i) the
Closing Price minus the exercise price of $3.269, (ii) multiplied by 164,607. At
the Closing, Alcentra will deliver to the Company such Warrant, together with an
assignment in the form attached to this Agreement as Annex A, against payment to
Alcentra of the purchase price for each such Warrant pursuant to Section 1(d).


(c)Plexus Warrants. Subject to the terms and conditions of this Agreement, at
the Closing, Plexus will sell to the Company, and the Company will purchase from
Plexus: (i) Warrants to purchase 267,568 shares of common stock under Plexus
Warrant #1 for an aggregate purchase price per share equal to (A) the Closing
Price minus the exercise price of $2.144, (B) multiplied by 267,568; (ii)
Warrants to purchase 89,189 shares of common stock under Plexus Warrant #2 for
an aggregate purchase price per share equal to (A) the Closing Price minus the
exercise price of $2.468, (B) multiplied by 89,189; and (iii) Warrants to
purchase 123,456 shares of common stock under Plexus Warrant #3 for an aggregate
purchase price equal to (A) the Closing Price minus the exercise price of $3.269
(B) multiplied by 123,456. At the Closing, Plexus will deliver to the Company
each of such Warrants, together with an assignment in the form attached to this
Agreement as Annex A, against payment to Plexus of the purchase price for each
such Warrant pursuant to Section 1(d).


(d)Payment. Payment for the Warrants purchased by the Company shall be paid by
wire transfer of funds to such account as each Seller may designate to the
Company reasonably in advance of the Closing.


(e)Closing. The closing of the sale and purchase of the Warrants under this
Agreement (the “Closing”) shall take place at the offices of Kelley Drye &
Warren LLP in New York, New York at 10:00 a.m. on the date of, and
simultaneously with, the repayment of the mezzanine financing provided to the
Company from BIA, Plexus, Alcentra and Alcentra Capital Corporation (such date,
the “Closing Date”) or at such other time, date and place as are mutually
agreeable to the Sellers and the Company.


(f)Closing Price. As used in this Agreement, “Closing Price” means $10.48, which
was calculated by taking the average of the VWAP on each of the thirty (30)
trading days prior to and including the second trading day preceding the Closing
Date, and for this purpose, “VWAP” means, for each such trading day, the dollar
volume-weighted average price for the Company’s common stock on the New York
Stock Exchange during the period beginning at 9:30:01 a.m., New York Time and
ending at 4:00:00 p.m., New York Time as reported by Bloomberg through its
“Volume at Price” functions.


2.Exercise of Remaining Warrants. On the Closing Date, each Seller hereby
exercises on a cashless basis all of the Warrants registered in its name that
are not purchased by the Company pursuant to Section 1. Pursuant to such
cashless exercise of all of the Warrants, the Company shall issue shares of
common stock to the Sellers as follows: (i) 434,542 shares to BIA; (ii) 113,255
shares to Alcentra; and (iii) 365,952 shares to Plexus. The provisions of this
Section 2 shall have the same effect as if each Seller had delivered a notice of
exercise pursuant to the terms of the Warrants on the date of this Agreement for
the exercise of all of such Warrants registered in its name that are not
purchased by the Company pursuant to Section 1. To the extent the provisions of
this Section 2 constitute an amendment of the Warrants, this Agreement
constitutes an amendment approved by the Sellers and the Company pursuant to
Section 17(a) of each of the Warrants.
 
3.Termination of Warrants. Each Seller and the Company agrees that from and
after the Closing Date, but conditioned upon receipt by such Seller of the
purchase price payment contemplated by Section 1 and the shares of Common Stock
pursuant to Section 2, the rights and obligations of the Company and such Seller
under each of such Seller’s Warrants shall terminate; provided, however, that
(a) the provisions of Section 5(a) and 5(d) of each of the Warrants shall
survive with respect to the delivery of shares of common stock in accordance
with the Warrants; and (b) the reference to the “second Trading Day” in Section
5(a) of each of the Warrants shall be

2



--------------------------------------------------------------------------------



replaced with a reference to the “fifth Trading Day”. Except as provided in the
foregoing provision, such termination shall be applicable as to all of the
provisions of the Warrants, notwithstanding that any of such provisions state
they may survive the termination of the Warrants. To the extent the provisions
of this Section 3 constitute an amendment of the Warrants, this Agreement
constitutes an amendment approved by the Sellers and the Company pursuant to
Section 17(a) of each of the Warrants.


4.Tax Reimbursement Payment.


(a)In the event a Change of Control (as defined below) is consummated prior to
the first anniversary of the Closing Date, the Company shall pay to the Sellers
an amount equal to One Million Nine Hundred Fifteen Thousand Dollars
($1,915,000), by wire transfer of immediately available funds on the closing
date of such Change of Control, as follows: (i) $938,000 to BIA; (ii) $222,000
to Alcentra; and (iii) $755,000 to Plexus.


(b)Definition of Change of Control. As used in this Agreement, “Change of
Control” means (i) any merger, consolidation or other business combination of
the Company with or into another Person as a result of which the common stock of
the Company is converted into cash or any other security or property, (ii) any
tender offer for a majority of the common stock of the Company or (iii) any
liquidation or dissolution of the Company in which cash or assets are
distributed to the holders of common stock of the Company (and for the avoidance
of doubt, any dividend or distribution payable on the common stock of the
Company other than in connection with the liquidation or dissolution of the
Company shall not be deemed to have been made in connection with a Change of
Control).


5.Representations and Warranties of the Sellers. Each Seller, as to itself only,
represents and warrants to the Company as follows:


(a)Such Seller owns beneficially and of record all of the Warrants registered in
the name of such Seller. All of the Warrants registered in the name of such
Seller are owned by such Seller free and clear of any options, liens, trusts,
encumbrances, security interests, charges or claims of any kind (“Liens”), other
than restrictions under applicable securities laws. Upon the transfer of the
Warrants registered in the name of such Seller to the Company, such Seller will
have transferred title to such Warrants to the Company, free and clear of any
Liens. There are no outstanding rights of subscriptions, warrants, calls,
options, contracts or other agreements of any kind, issued or granted by such
Seller with respect to the Warrants registered in its name.


(b)Such Seller is an accredited investor, as that term is defined under the
Securities Act of 1933, as amended. Such Seller has received such disclosure
regarding Company, its business, its financial condition, its prospects and its
industry as such Seller has determined to be necessary in connection with the
sale of the Warrants to the Company and the releases herein and such Seller has
had an opportunity to ask such questions and make such inquiries concerning the
Company, its business, its financial condition, its prospects and its industry
as such Seller has deemed appropriate in connection with such sale and release
and to receive satisfactory answers to such questions and inquiries. Such Seller
has such knowledge and experience in financial and business matters, including
by virtue of its relationship with Company and otherwise, that it is able to
evaluate the merits of selling the Warrants and to make an informed decision to
do so.


6.Representations of All Parties. Each Party represents and warrants to the
other Parties that:


(a)Such Party has all requisite corporate or limited partnership (as applicable)
power and authority to execute, deliver and perform this Agreement, and to
consummate the transactions contemplated hereby.


(b)The execution, delivery and performance of this Agreement and the
consummation by such Party of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of such Party
and its board of directors, general partner and equityholders, as applicable.
 

3



--------------------------------------------------------------------------------



(c)This Agreement, upon execution and delivery by each other Party, will be the
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as the enforceability hereof may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforceability of creditors’ rights in general or by general principles of
equity.


(d)No brokerage or finder's fees or commissions are or will be payable by such
Party to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement, and no Party has taken any action that would
cause any other Party to be liable for any such fees or commissions.


7.Representations and Warranties of the Company. The Company represents and
warrants to each Seller as follows:


(a)The Company is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents.


(b)The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby do not
and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company is bound or affected


(c)The shares of Common Stock being issued to each Seller are duly authorized,
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens, other than restrictions under applicable securities laws or those which
have been or are created by such Seller, and shall not be subject to preemptive
rights or similar rights of any stockholders.


(d)The Company has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof.


8.Releases. Except for the rights and obligations created under this Agreement,
each Party (on its own behalf and on behalf of its subsidiaries and affiliated
companies, and each of their respective parents, affiliated entities, and
present and former officers, directors, equityholders, partners, managers,
members, employees, agents, contractors, insurers, and the successors and
attorneys of each of the foregoing persons and entities, and, where applicable,
their respective predecessors, heirs, executors, assigns, administrators and
representatives), effective upon the Closing, unconditionally fully and forever
release, remise, covenant not to sue and forever discharge the other Parties
hereto and each of its subsidiaries and affiliated companies, and each of their
respective parents, affiliated entities, and present and former officers,
directors, equityholders, partners, managers, members, employees, agents,
contractors, insurers, and the successors and attorneys of each of the foregoing
persons and entities, and, where applicable, their respective predecessors,
heirs, executors, assigns, administrators and representatives from and against
any action, cause of action, suit, debt, sum of money, account, promise,
warranty, damage, covenant, contract, agreement, controversy, damage, liability,
cost, expense, judgment, claim or demand of any kind or nature, in law or in
equity, whether presently known or unknown, asserted or unasserted, on any
theory

4



--------------------------------------------------------------------------------



whatsoever (collectively, “Claims”), that any of them may possess (or that might
subsequently accrue) of any kind and character with respect the period of time
up to and including the Closing Date arising out of or related to the Warrants.


9.Additional Provisions.


(a)Survival of Representations and Warranties. All agreements, representations
and warranties contained herein shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby.


(b)Expenses. Each Party shall pay its own costs and expenses in connection with
this Agreement and the closing of the transactions contemplated hereby.


(c)Notices. All notices, requests, demands, waivers, consents and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed using certified or registered U.S. mail with postage
prepaid or (iii) sent by next-day or overnight mail or delivery using a
nationally recognized overnight courier service, as follows:




If to Borrower: c/o Global Telecom and Technology, Inc.
7900 Tysons One Place, Suite 1450
McLean, VA 22102
Attn: Richard D. Calder


with a copy to: Kelley Drye & Warren, LLP
Washington Harbour, Suite 400
3050 K Street NW
Washington, D.C. 20007
Attn: Jay R. Schifferli


If to BIA:     BIA Digital Partners SBIC II LP
15120 Enterprise Court
Chantilly, Virginia 20151
Attn: Mr. Lloyd Sams


with a copy to:     Proskauer Rose LLP
One International Place
Boston, Massachusetts 02110
Attn: Steven Ellis, Esquire


If to Alcentra:     Alcentra Capital Corporation
200 Park Avenue, 7th Floor
New York, New York 10166
Attn: Mr. Branko Krmpotic


with a copy to:     Proskauer Rose LLP
One International Place
Boston, Massachusetts 02110
Attn: Steven Ellis, Esquire









5



--------------------------------------------------------------------------------





If to Plexus:     Plexus Fund II, L.P.
200 Providence Road, Suite 210
Charlotte, North Carolina 28207
Attn: Mr. Bob Anders


with a copy to:     Proskauer Rose LLP
One International Place
Boston, Massachusetts 02110
Attn: Steven Ellis, Esquire


A Party may designate a new address to which notices, requests, demands,
waivers, consents and other communications shall thereafter be transmitted by
providing written notice to that effect to the other Parties. Each notice,
request, demand, waiver, consent or other communication transmitted in the
manner described in this Section 8(c) shall be deemed to have been provided,
received and become effective for all purposes at the time it shall have been
(A) delivered to the addressee as indicated by the return receipt (if
transmitted by mail) or the affidavit or receipt of the messenger (if
transmitted by personal delivery or courier service) or (B) presented for
delivery to the addressee as so addressed during normal business hours, if such
delivery shall have been rejected, denied or refused for any reason.
(d)Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Sellers and the Company with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements and
understandings relating to such subject matter.


(e)Amendments. No purported amendment, waiver or modification to any provision
of this Agreement by any of the Parties shall be effective against or binding
upon the Parties unless each of the Parties (or in the case of a waiver, the
Party against whom such waiver is intended to be enforced) shall have duly
executed and delivered to the other Parties a written instrument which states
that it constitutes an amendment, waiver or modification (as applicable) to this
Agreement.


(f)Counterparts. This Agreement may be executed in one or more counterparts, all
of which (when executed and delivered) shall be considered one and the same
Agreement and shall become effective when one or more counterpart signature
pages have been signed by or on behalf of each Party and delivered by each Party
to the other Parties, it being understood that each of the Parties need not sign
the same counterpart. Counterparts may be delivered by facsimile or other
electronic transmission method (including pdf), and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.


(g)Assignment; Binding Effect; Beneficiaries. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns; provided, however, that
neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned or delegated, in whole or in part, by (i) either Seller without
the prior written consent of the Company or (ii) by the Company without the
prior written consent of each Seller, except that this Agreement shall be
assigned by the Company to the successor of the Company in Change of Control and
such successor shall timely pay and discharge all of the obligations of the
Company hereunder. Any purported assignment or delegation by any party of this
Agreement or any of the rights or obligations hereunder in violation of this
Section 8(g) shall be void and of no force or effect. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Sellers any legal or equitable right, remedy or cause
of action under this Agreement.


(h)Headings; Section References. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. Except as expressly indicated to the
contrary, references made in this Agreement to a Section mean a Section of this
Agreement.



6



--------------------------------------------------------------------------------



(i)Severability. If any provision of this Agreement shall hereafter be held
invalid, unenforceable or illegal, in whole or in part, in any jurisdiction
under any circumstances for any reason (i) such provision shall be reformed to
the minimum extent necessary to cause such provision to be valid, enforceable
and legal while preserving the intent of the Parties as expressed in, and the
benefits to such parties provided by, such provision or (ii) if such provision
cannot be so reformed, such provision shall be severed from this Agreement and
an equitable adjustment shall be made to this Agreement (including addition of
necessary further provisions to this Agreement) so as to give effect to the
intent as so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation or severance shall affect or impair the legality, validity
or enforceability of any other provision of this Agreement.


(j)Governing Law; Venue; Waiver Of Jury Trial. all questions concerning the
construction, validity, enforcement and interpretation of this aGREEMENT shall
be governed by and construed and enforced in accordance with the laws of the
state of New york without regard to its conflict of laws principles which would
require the application of the laws of any other jurisdiction. each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of New York, State of New York, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. the company and EACH SELLER
hereby waive all rights to a trial by jury.


[signature page follows]

7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.


The Sellers:


BIA Digital Partners SBIC II LP




By: /s/ Lloyd R. Sams
Name: Lloyd R. Sams
Title: Managing Director




BNY Mellon-Alcentra Mezzanine III, L.P.




By: /s/ Paul Echausse
Name: Paul Echausse
Title: Managing Director




Plexus Fund II, L.P.


By:  Plexus Fund II GP, LLC, its General Partner




By: /s/ Robert R. Anders, Jr.
Name: Robert R. Anders, Jr.
Title: Manager
                        


The Company:


GTT COMMUNICATIONS, INC.




By: /s/ Michael R. Bauer
Name: Michael R. Bauer
Title: Chief Financial Officer and Treasurer



8



--------------------------------------------------------------------------------





Annex A


Form of Assignment




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto GTT
Communications, Inc. the right represented by the within Warrant to purchase
____________ shares of common stock of GTT Communications, Inc. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of GTT Communications, Inc. with full power of substitution
in the premises.
 
 
 
 
Dated: August _, 2014
 
 
 
 
[Name of Seller]




By:_______________________


Title:______________________
 
 








9

